Citation Nr: 0827780	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  03-20 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
August 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the veteran's March 
2004 claim for service connection for bilateral hearing loss 
and tinnitus.  The veteran's claims folder was returned to 
the VA RO in Boston, Massachusetts.  In October 2006, the 
veteran presented testimony at a hearing on appeal before the 
undersigned Veterans Law Judge at the RO (Travel Board 
hearing) in Boston, Massachusetts; a copy of the hearing 
transcript is in the record.

In a January 2007 decision, the Board reopened a previously 
denied claim for service connection for bilateral hearing 
loss and remanded that issue, as well as the issue of service 
connection for tinnitus, to the RO for additional 
development.  The case has been returned to the Board for 
further appellate consideration.

The Board notes that, at the Travel Board hearing in October 
2006, the veteran testified to a right foot condition related 
to his service-connected low back disorder.  Further, the 
claims file contains diagnostic entries for the veteran's 
right foot.  The Board construes these records as an inferred 
claim for entitlement to service connection for the right 
foot.  This claim, which was referred to the RO for 
appropriate action in the Board's January 2007 Remand, is 
again referred to the RO for appropriate action.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.




REMAND

Additional development is needed prior to further disposition 
of the claim of entitlement to service connection for 
bilateral hearing loss and tinnitus.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion where it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (2007); Robinette v. Brown, 8 Vet. App. 69 
(1995).

The veteran contends that he is entitled to service 
connection for bilateral hearing loss and tinnitus.  At an 
October 2006 hearing before the Board, the veteran alleged 
that he had acquired hearing loss and tinnitus by firing 
weapons at basic training and at the rifle range during 
qualification exercises.  He also stated that his hearing was 
impaired because of his service in the Marine Corps color 
guard, at which he allegedly had to fire his weapon, without 
any hearing protection, twice per week.

The veteran also alleges in a March 2008 statement that the 
results of his 1975 discharge examination indicate tinnitus.  
Moreover, he states that the hearing loss is contained to his 
left ear, and that his left ear "is just about deaf" 
because he discharged his gun near that ear during basic 
training, and during his service on color guard duty, without 
hearing protection.

The veteran underwent an audiological examination in June 
2004.  At that time, the VA examiner noted that the veteran 
reported a history of noise exposure in service from 
artillery fire, and a history of occupational noise exposure 
as a general contractor.  Due to the asymmetry of the 
veteran's hearing loss, the VA examiner was unable to 
determine its etiology.  The VA examiner noted that a consult 
with an ear, nose and throat (ENT) specialist is needed for 
assessment and determination of service connection.

The veteran was provided with another VA examination in 
October 2007, in which he had right ear puretone decibel 
thresholds of 5, 10, 10, 45, and 45 for the frequencies of  
500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 
Hertz.  His right ear average was thus 27.5 decibels.  The 
veteran had a speech discrimination score in his right ear of 
98 percent, based on the Maryland CNC Test.  The VA examiner 
found that the veteran had normal hearing to 2000 Hz, sloping 
to a moderate sensorineural hearing loss in his right ear.  
The veteran had left ear puretone decibel thresholds of 45, 
40, 55, 65, and 60 for the frequencies of  500 Hertz, 1000 
Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz.  His let ear 
average was thus 55 decibels.  The veteran had a speech 
discrimination score in his left ear of 96 percent, based on 
the Maryland CNC Test.  The VA examiner found that the 
veteran had mild sloping to moderately severe sensorineural 
hearing loss in his left ear.  The veteran reported tinnitus 
in his left ear to the examiner.

The October 2007 VA examiner noted that the veteran reported 
having been exposed to gunfire every other week in service, 
while on burial escort.  He further noted that the veteran 
reported having been a general contractor for 30 years, 
during which he was exposed to numerous power tools.  Due to 
the asymmetry of the veteran's hearing loss and the presence 
of unilateral tinnitus, the VA examiner was unable to 
determine an etiology.  As the June 2004 examiner had stated, 
the October 2007 VA examiner noted that a consult with an ENT 
specialist is needed for assessment and determination of 
service connection.

In light of the determination by two VA examiners that a 
consult with an ENT specialist is necessary to determine 
whether the veteran's hearing loss and tinnitus are 
attributable to his service, this case is remanded for such 
an examination.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all health 
care providers that have treated, or 
evaluated, him for bilateral hearing loss 
and tinnitus since October 2007, and 
attempt to obtain records from each health 
care provider that he identifies who might 
have available records, if not already in 
the claims file.  If records are 
unavailable and future attempts to 
retrieve the records are futile, notations 
to that effect should be annotated in the 
claims folder.

2.  After completion of the above, 
schedule the veteran for a VA examination 
by an ENT specialist to determine the 
nature, extent, and etiology of his 
bilateral hearing loss and tinnitus.  The 
claims file should be made available to, 
and be reviewed by the examiner in 
connection with the examination, and the 
report should so indicate.  All pertinent 
testing, including an audiogram, should be 
completed.  The specific results of the 
audiogram should be set forth in the 
examination report.  The examiner should 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
bilateral hearing loss and tinnitus are 
associated with his active military duty.  
Rationale for opinions expressed should be 
given in detail.  If it is not possible to 
provide an opinion, the examiner should 
state the reasons therefor.

3.  After completion of the above, 
readjudicate the issues of entitlement to 
service connection for bilateral hearing 
loss and tinnitus.  If any determination 
remains unfavorable to the veteran, he and 
his representative should be provided with 
a supplemental statement of the case and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination without good cause may result in 
the denial of the claim.  38 C.F.R. § 3.655 (2007).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




